Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, 21-22, 24, 26 and 31 drawn to a microbial host cell for producing rotundone, the microbial cell expressing a heterologous α-guaiene synthase enzyme (αGTPS), a heterologous α-guaiene oxidase (αGOX) enzyme, a farnesyl diphosphate synthase and overexpresses one or more enzymes of a methylerythritol phosphate or mevalonic acid pathway.
Group II, claim(s) 1, 3-18, 22, 24, 26 and 31, drawn to a microbial host cell for producing rotundone, the microbial cell expressing a heterologous α-guaiene synthase enzyme (αGTPS), a heterologous α-guaiene oxidase (αGOX) enzyme, and an alcohol dehydrogenase.

Claims 1, 3-15, 22, 24, 26 and 31 link(s) inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 1, 3-15, 22, 24, 26 and 31.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of αGTPS enzyme:  Applicant is required to elect one species of αGTPS enzyme selected from SEQ ID NOS: 1-21.
Species of substitutions to αGTPS enzyme: Applicant is required to elect one amino acid substitution selected from T721, M273L, R290K, F368M, 1371L, S374A, R377V, Y381W, F382L, I399V, F406L, L419T, V433I, Y442L, I443M, E454K, F512L, and K522D relative to SEQ ID NO: 8.
Species of αGOX enzyme:  Applicant is required to elect one species of αGOX enzyme selected from SEQ ID NOS: 22-26 and 51-52.
Species of alcohol dehydrogenase: Applicant is required to elect one species of alcohol dehydrogenase selected from SEQ ID NOS: 35-44.
Species of claim 21:  Applicant is required to elect one species selected from 1) one or more enzymes in a methylerythritol phosphate pathway, and 2) one or more enzymes in a mevalonic acid pathway.
Species of microorganism in claims 22 and 24:  Applicant is required to elect one species of microorganism selected from Escherichia spp., Bacillus spp., Corynebacterium spp., Rhodobacter spp., Zymomonas spp., Vibrio spp., Pseudomonas spp., Saccharomyces, Pichia, and Yarrowia.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Claims 1-2, 8, 15, 16, 26 and 31.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II and species lack unity of invention because even though the inventions of these groups require the technical feature of a microbial cell expressing a heterologous α-guaiene synthase enzyme (αGTPS) and a heterologous α-guaiene oxidase (αGOX) enzyme, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Goeke et al. (U.S. 2020/0299737 A1) (claiming priority to EP 17205361.3 filed 12/05/2017) further in view of Kino et al. (U.S. 2017/0356059 A1). EP 17205361.3 is referenced as EP’361.
Kino et al. teach the “present invention provides a method of producing (−)-rotundone from α-guaiene. The method includes the steps of: (1) allowing a cytochrome P450 protein to act on α-guaiene, which cytochrome P450 belongs to the CYP152 family and is capable of oxidizing the methylene group at position 3 of α-guaiene to the carbonyl group.”  Kino et al., paras. [0150]-[0155], teach a recombinant E. coli cell expressing such cytochrome P450 protein cultured in the presence of α-guaiene to produce (-)-rotundone.  A cytochrome P450 that converts α-guaiene to (-)-rotundone is necessarily a αGOX enzyme.
However, Kino et al. do not teach expression of a αGTPS enzyme.
Goeke et al., abstract, teach a “process for producing rotundone from α-guaiene, in particular by oxidation of the C(3) position, wherein the α-guaiene is produced from a precursor by a sesquiterpene synthase. The sesquiterpene synthase is produced in a microorganism.” “The microorganism can be cultured under conditions suitable to produce α-guaiene, in particular in vivo. This has the advantage that the production of both of the sesquiterpene synthase and the α-guaiene can be effected in the same biotransformation, which makes the overall process more efficient. Furthermore, isolation of the sesquiterpene synthase is avoided.” “In a preferred embodiment, the microorganism is cultured under conditions suitable to also produce the precursor, in particular from a sugar. Examples of suitable sugars include, but are not limited to, sucrose, fructose, xylose, glycerol, glucose, cellulose, starch, cellobiose et al., paras. [0017]-[0018].  See also EP’361, page 4, ln. 8-18.  A sesquiterpene synthase that produces α-guaiene is necessarily a α-guaiene synthase (αGTPS).
Kino et al. do not teach expression of a αGTPS enzyme.
Goeke et al. teach the expression of a αGTPS enzyme in a microorganism to produce α-guaiene, and Kino et al. teach the expression of a αGOX enzyme in a microorganism to produce rotundone.  Since Kino et al. teach that a source of α-guaiene is needed for the production of rotundone by the αGTPS taught therein, at the time of filing an ordinarily skilled artisan would have been motivated to modify the recombinant microorganisms taught therein to further express a αGTPS enzyme as taught by Goeke et al.  Goeke et al. teach that it is advantageous to synthesize α-guaiene by use of a microorganism such that at the time of filing an ordinarily skilled artisan would have recognized that it is advantageous to modify embodiments of Kino et al. to express both αGTPS and αGOX enzymes in order to achieve the advantages of rotundone production by culturing a microorganism without a need to provide exogenous α-guaiene.  As such, at least claim 1 does not recite a special technical feature that makes a contribution over the prior art.
It is noted that each Sequence Identifier and substitution in the species election are separate technical features.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652